Citation Nr: 0934679	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  06-27 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a stomach 
disability. 

2.  Entitlement to service connection for back pain. 

3.  Entitlement to service connection for swelling of both 
hands. 

4.  Entitlement to service connection for swelling of both 
feet. 

5.  Entitlement to service connection for shortness of 
breath. 

6.  Entitlement to service connection for a heart disability. 

7.  Entitlement to service connection for sleep apnea. 

8.  Entitlement to service connection for hypertension. 

9.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

10.  Whether new and material evidence has been received 
which is sufficient to reopen a previously-denied claim of 
entitlement to service connection for an acquired psychiatric 
disorder other than PTSD.

11.  Entitlement to an increased rating for residuals of a 
perianalplasty, currently rated as 30 percent disabling.  

12.  Entitlement to an increased rating for a ganglion cyst 
of the left wrist, currently rated as 10 percent disabling.  

13.  Entitlement to an increased rating for a surgical scar 
in the perirectal area, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to August 
1986.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from September 2005 and July 
2007 rating decisions by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in North Little Rock, 
Arkansas, (hereinafter RO).  

The Veteran was scheduled for a hearing before an Acting 
Veteran's Law Judge in December 2007, but did not attend the 
hearing.  She indicated in a statement received in February 
2008 that she missed the hearing because she was in the 
hospital, but did not in this statement or otherwise express 
a desire to attend another hearing.  The Veteran also 
expressed a desire to pursue a claim for pension benefits in 
a statement received in April 2008, and the RO is directed to 
conduct the appropriate development and adjudication with 
respect to this claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

In a statement received in February 2008, the Veteran 
requested that records of VA treatment provided at facilities 
in Shreveport and Texarkana be obtained.  VA treatment 
records from theses facilities have been obtained, but only 
those dated through January 2007.  As such, and given the 
request of the Veteran and her reported recent 
hospitalization, any recent records of VA treatment not 
already of record must be obtained by the RO in order to 
fulfill the duty to assist the Veteran.  38 U.S.C.A. 
§5103A(c)(2); 38 C.F.R. § 3.159(c)(2)(3); See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).   

With respect to the claim for service connection for sleep 
apnea, given the in-service references to problems with 
sleeping and the current diagnosis of sleep apnea, the Board 
concludes that a VA examination that includes an opinion as 
to whether the Veteran's sleep apnea is the result of service 
is indicated in this case to ensure compliance with the duty 
to assist provisions of the VCAA.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512 
(2004).  

A September 2005 rating decision to which the Veteran was 
notified in that month denied that new and material evidence 
had been received to reopen a previously denied claim of 
entitlement to service connection for an acquired psychiatric 
disorder other than PTSD.  A statement received from the 
Veteran in April 2006 includes disagreement with the 
determination that new and material evidence had not been 
submitted with respect to that claim.  A July 2007 rating 
decision to which the Veteran was notified in that month 
denied increased ratings for residuals of a perianalplasty, a 
ganglion cyst of the left wrist, and a surgical scar in the 
perirectal area.  A statement received from the Veteran in 
April 2008 includes disagreement with the ratings continued 
for these disabilities by the July 2007 rating decision.  As 
such, the Board is obligated to remand the claims as to 
whether new and material evidence has been received to reopen 
a previously-denied claim of entitlement to service 
connection for an acquired psychiatric disorder other than 
PTSD as well as her claims for increased ratings for 
residuals of a perianalplasty, a ganglion cyst of the left 
wrist, and a surgical scar in the perirectal area.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  Accordingly, the case is 
REMANDED for the following actions:

1.  The RO must attempt to obtain 
updated records of VA treatment from 
the Texarkana outpatient clinic and the 
Shreveport VAMC, to include records 
dated from January 2007 and all times 
thereafter.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after 
making reasonable efforts to obtain 
named records the RO is unable to 
secure the same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claims.  
The Veteran must then be given an 
opportunity to respond.

2.  The Veteran must be afforded a VA 
examination to determine whether her 
sleep apnea is etiologically related to 
in-service symptomatology or pathology.  
All pertinent symptomatology and 
findings should be reported in detail.  
The claims file must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  
Following a review of the service and 
post service medical records and 
examination, it would be helpful if the 
physician would use the following 
language, as may be appropriate:  is it 
"more likely than not" (meaning 
likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood) that the Veteran's sleep 
apnea is etiologically related to 
service?  The term "at least as likely 
as not" does not mean "within the 
realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  A complete rationale for 
the opinion must be provided.  A report 
of the examination should be associated 
with the Veteran's VA claims folder.

3.  Following the development requested 
above, the claims for service 
connection on appeal must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought 
by the Veteran in connection with these 
claims, the Veteran and her 
representative must be provided a 
supplemental statement of the case and 
an appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

4.  The RO should issue a statement of 
the case and notification of the 
appellate rights with respect to her 
claim to reopen a previously-denied 
claim of entitlement to service 
connection for an acquired psychiatric 
disorder other than PTSD and her claims 
for increased ratings for residuals of 
a perianalplasty, a ganglion cyst of 
the left wrist, and a surgical scar in 
the perirectal area.  38 C.F.R. § 19.26 
(2008).  The Veteran is reminded that 
to vest the Board with jurisdiction 
over any of these issues, a timely 
substantive appeal must be filed.  38 
C.F.R. § 20.202 (2008).  If the Veteran 
perfects the appeal as to any of these 
issues, the case must be returned to 
the Board for appellate review of any 
such issue. 

No action is required by the Veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




